Citation Nr: 0839657	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Cheyenne, Wyoming.  The Board 
previously remanded this case in March 2005.  In December 
2006, the Board denied the veteran's claim for TDIU, and the 
veteran appealed this issue to the United States Court of 
Appeals for Veterans Claims (Court).  A July 2008 Court Order 
granted a June 2008 Joint Motion for Remand and remanded the 
issue of TDIU to the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present claims includes the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In December 2006, the Board denied the veteran's 
claim for TDIU.  In July 2008, the Court granted the parties' 
Joint Motion for Remand and remanded the case to the Board 
for compliance with the Joint Motion for Remand, which argued 
that the Board had failed to provide adequate reasons and 
bases for denying the veteran's claim for TDIU on an 
extrashedular basis.  The Joint Motion also questioned 
whether a medical examination should be considered.  In light 
of these developments, the Board believes that the veteran 
should be scheduled for an appropriate VA medical examination 
to ascertain the severity of his service-connected 
disabilities, including any complications of his service-
connected disabilities, and their impact on his ability to 
obtain and retain substantially gainful employment.  See 
38 C.F.R. § 4.16(b).

Thereafter, the veteran's claim for extraschedular 
consideration for a total disability rating based on 
individual unemployability should be submitted to the 
Director, Compensation and Pension Service.



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected disabilities, including any 
complications of his service-connected 
disabilities, and their impact on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion on the effect of the veteran's 
service-connected disabilities, including 
any complications, on his ability to 
obtain and retain substantially gainful 
employment.

2.  The RO should then submit the 
veteran's claim for a total disability 
rating based on individual 
unemployability to the Director, 
Compensation and Pension Service for 
extraschedular consideration.

3.  If the benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




